Title: To James Madison from William F. Gray, 27 August 1825
From: Gray, William F.
To: Madison, James


        
          Dear Sir,
          Fredericksburg Aug. 27. 1825
        
        Your favour of the 24th. and the Books returned by you, came to hand together. I showed your letter to Mr. Withers, and have obtained from him Nos. 43 and 44 of the North American Review to complete your set, which I send to you by this days Mail. Very respectfully, Your obt. Svt.
        
          W. F. Gray
        
      